Exhibit 10.7

English Translation

Asset Pledge Agreement

Contract No.: Ping Yin Hu Yi Wen E Di Zi 20170512 No. 002

Party A (Mortgagee): Tianjin Pilot Free Trade Zone Branch, Ping An Bank Co.,
Ltd.

Address: 101, Gate 1, Tower #1, Ronghe Plaza, No. 168, Xisi Road, China
(Tianjin) Pilot Free Trade Zone (Tianjin Airport Economic Area), Tianjin, China

 

Tel:  

022-59060622

    Fax:  

 

   Principal:  

Wei Huisheng

    Title:  

president

  

Party B (Mortgagor): Beijing Sohu New Era Information Technology Co., Ltd.

 

Type of Certificate*:  

 

    Certificate No.*:  

 

  

(*Do not fill in when Party B is an entity)

Address: 15/F, Sohu.com Internet Plaza, No.1 Unit Zhongguancun East Road,
Haidian District, Beijing 100084, China

 

Tel:  

010-62726666

    Fax:  

 

  

 

Legal Representative**:  

Charles Zhang

    Title**:  

Chair of Board of Directors

  

(**Do not fill in when Party B is an individual)

Party B is willing to provide maximum amount mortgage over its legally owned
property in favor of Party A to secure performance of the contract between Party
A, on the one part, and Beijing Sohu New Media Information Technology Co., Ltd.,
Fox Information Technology (Tianjin) Limited and Tianjin Jinhu Culture
Development Co., Ltd, on the other part (the “Debtors”). Party A and Party B
hereby agree to enter into this contract upon consensus and to comply with the
terms below.

 

1. Collaterals and Mortgage Liability

 

  1.1 Scope of Mortgage

The scope of mortgage hereunder is (select the check box by “✓”):

 

  ☐ The principal, interest, compound interest and penalty interest of all debts
(including contingent debts) under the             /             contract (Ping
Yin             /             Zi No.             /            , the “Principal
Contract”), and the costs for realizing the debts. The maximum amount of the
principal of the debts (the balance) is (or is converted into)
            /            (currency) (in words:            /            ).

 

  ☐             /             (currency) (in words:            /            ) of
the principal of the debts payable by the Debtors under the
            /             contract (Ping Yin             /             Zi No.
            /            , the “Principal Contract”), and the corresponding
interest, compound interest and penalty interest as well as the costs for
realizing the debts. Party A is entitled to request Party B to assume the
liability of security to the above extent of mortgage for the balance of the
debts so long as the debts under the Principal Contract are not fully satisfied.

 

1



--------------------------------------------------------------------------------

  ☑ The performance of the debts under the credit agreements and credit facility
contracts (the “Principal Contracts”) signed between the Debtors and Party A
from May 19, 2017 to May 18, 2020. The execution of the Principal Contracts
shall be within the above period, but the performance period of the Principal
Contracts is not limited to the above period. The scope of maximum amount
mortgage of Party B covers all principals and interest, compound interest and
penalty interest of the debts (including contingent debts) under the Principal
Contracts, as well as the costs for realizing the debts. The maximum amount
(balance) of the principal of the above debts is (or is converted into) RMB two
point five billion only (in words).

 

  ☐ The outstanding principal (as converted) of             /            
(currency) (in words:            /            ) of the debts under the
            /             contract (Ping Yin             /             Zi No.
            /            , the “Principal Contract”), and the corresponding
interest, compound interest and penalty interest as well as the costs for
realizing the debts.

 

  ☐             /            

The interest, penalty interest and compound interest shall be calculated
according to the provisions of the Principal Contract until the debts are
satisfied. The costs for realizing debts include but are not limited to the
costs for announcement, service, appraisal, attorney, litigation, travel,
assessment, auction, property preservation, and execution.

The exchange rates of the currencies other than Renminbi shall be subject to the
exchange rate quotation published by Party A when the actual business occurs.

The details of the collaterals are set forth in the List of Collaterals and the
title certificates of the collaterals. The List of Collaterals is an integral
part of this contract.

The parties agree that Party B will use the collaterals hereunder to provide
security for all debts under the Principal Contracts. Party B shall cooperate
with Party A to go through relevant registration procedure of the maximum amount
mortgage according to the requirements of the registration authority.

 

  1.2 Where the Debtors transfer the credit line granted by Party A to any third
party for use, Party B shall assume the liability of mortgage security for the
part transferred. The specific transferee and amount of such transfer shall be
as follows:

a.             /             (the transferee), amount: (converted into)
             (currency) (in words):             /            ;

b.             /             (the transferee), amount: (converted into)
             (currency) (in words):             /            ;

c.             /             (the transferee), amount: (converted into)
             (currency) (in words):             /            ;

d.             /            .

 

2



--------------------------------------------------------------------------------

  1.3 Party A is entitled to first request Party B to assume the security
liability of mortgage, regardless whether there is any other real security or
guarantee provided by others (including the Debtors under the Principal
Contracts). If Party A waives any security interest in other collaterals
(including those provided by the Debtors) or any guarantee provided by others,
Party B shall continue to assume the security liability hereunder fully.

 

  1.4 If Party B’s act is sufficient to reduce the value of the collaterals
during the term of the mortgage, Party A is entitled to request Party B to stop
such act. Where the value or price of the collaterals decreases for any reason
not attributable to Party A, Party A is entitled to request Party B to restore
the value of the collaterals, and to decide that an appraisal institution
approved by Party A will appraise the value of the collaterals. If upon
appraisal the value of the collaterals is insufficient to secure the debts under
the Principal Contracts, Party A is entitled to request Party B to provide other
security measures approved by Party A. If Party B is a Debtor under the
Principal Contracts, Party A is entitled to request Party B to prepay the credit
line.

 

  1.5 This contract is irrevocable.

 

  1.6 This contract is independent from the Principal Contracts in respect of
legal force. If the Principal Contracts or part of their provisions is invalid,
this contract shall remain valid.

 

  1.7 During the term hereof, Party A will keep the original title certificates
of the collaterals. When the Debtors satisfy the principal, interest and
expenses of or relating to all debts under the Principal Contracts, the mortgage
shall cease to be in force automatically, and Party A shall return the original
title certificates of the collaterals to Party B.

 

2. Mortgage Registration and Insurance

 

  2.1 Where relevant laws and regulations provide for the authority to register
mortgage, Party A and Party B shall go through mortgage registration formality
with the authority by presenting this contract and relevant documents within 15
working days after execution of this contract. Otherwise, Party A and Party B
shall go through mortgage registration formality with the notary office at the
place of Party A by presenting this contract and relevant documents within 15
working days after execution of this contract. Both parties shall obtain the
change of registration or deregistration according to the rules of the
registration authority.

The mortgage shall be deregistered when the principal, interest and expense of
or relating to all debts under the Principal Contracts are satisfied by the
Debtors.

 

  2.2 Party A has the right to request Party B to take out property insurance
for the collaterals, and designate Party A as the first beneficiary of the
insurance benefit. Generally, the insurance amount of the property insurance is
subject to the value of the collaterals, and the insurance period shall not be
less than the period of the debts. Party B agrees to assign the claim for
insurance proceeds to Party A and give necessary assistance when Party A
exercises such claim. The insurance proceeds paid by the insurer shall be first
used to repay the debts under the Principal Contracts.

 

  2.3 During the term of this contract, Party B may not suspend or cancel any
insurance for whatever reason. If the insurance is suspended, Party A is
entitled to take out insurance at the cost of Party B.

 

  2.4 Party B shall pay insurance premium in a timely manner, and perform the
obligations under the insurance policies.

 

3



--------------------------------------------------------------------------------

  2.5 Party B shall renew the insurance according to Article 2.2 until the
principal, interest and expense of or relating to the debts under the Principal
Contracts is satisfied. Otherwise, Party A is entitled to take out insurance at
the cost of Party B.

 

  2.6 Party A will keep the original insurance policies. When the Debtors
satisfy the principal, interest and expense of or relating to the debts under
the Principal Contracts, Party A will return the original insurance policies to
Party B.

 

3. Representations and Warranties of the Mortgagor

 

  3.1 Party B is a company duly incorporated, validly existing and in good
standing in its jurisdiction, and has full corporate power and government permit
and approval to conduct the business it carries out currently.

 

  3.2 Party B has obtained all authority and approval required for entering into
this contract. The execution hereof is true expression of intent of Party B, and
will not result in violation of any agreement or covenant with any third party.
Party B does not violate any laws, regulations or rules with respect to
environment protection, energy saving and emission reduction and reduction of
pollution when entering into this contract, and undertakes to strictly comply
with such laws, regulations and rules after entering into this contract.

 

  3.3 Except for those already notified to Party A in writing before execution
hereof, Party B is not involved in any other litigation, arbitration, execution,
appeal, review or other procedures as well as other events or circumstances
which could have material adverse effect on the performance of this contract.

 

  3.4 The collaterals are lawfully possessed by Party B, free from any legal
dispute, and not subject to any mortgaged in favor of any third party (except
for the mortgage over the balance) before execution of this contract.

 

4. Rights and Obligations of the Mortgagor

 

  4.1 Party B is entitled to request Party A to keep confidential the
information provided by Party B, except that laws, regulations or regulators
otherwise provide or require, or both parties otherwise stipulate, or such
information do not constitute confidential information.

 

  4.2 Party B has carefully read the Principal Contracts and confirmed all terms
thereof. Party B is not required to confirm any single credit facility contract,
debt note or other certificate of credit facility under the Principal Contracts
which does not exceed the provisions of the Principal Contracts.

Any change to the Principal Contracts made by Party A and the Debtors will not
require consent of Party B who shall continue to assume the security liability
to the changed Principal Contracts. However, if the principal of debt is
increased or if the loan term is extended, Party B shall continue to assume the
security liability according to the amount and term specified in the original
Principal Contracts if the increase or extension is not consented by Party B in
writing.

 

  4.3 Party B may not transfer, gift, create security interest over, or
otherwise dispose of the collaterals without Party A’s written consent.

 

4



--------------------------------------------------------------------------------

  4.4 Party B shall make true representation to Party A with respect of any
lease of the collaterals. If the collaterals are leased out, Party B shall
notify Party A in writing, provide Party A with the lease contract, and notify
the lessee in writing of the mortgage. Any renewal or new lease after expiration
of the above lease shall require Party A’s written consent.

Where any collateral is leased out upon consent of Party A, Party B shall
specify in the lease contract that (1) the collateral has been mortgaged in
favor of Party A, and (2) when Party A enforces the mortgage, the lessee shall
move out of the collateral within thirty days after Party A sends notice.

☐ The rent received by Party B from lease of the collaterals shall be deposited
in the account opened by it at Party A as the security for the Debtors to repay
the debts under the Principal Contracts. Such rent may not be used for other
purpose.

 

  4.5 Party B undertakes to reasonably use and properly keep the collaterals,
and shall not act in any way that reduces the value of the collaterals.

 

  4.6 Party B accepts and undertakes to cooperate with Party A’s inspection on
the use, custody, maintenance and title of the collaterals.

 

  4.7 Where the collaterals are used to secure by means of mortgage any credit
facility with a term of more than one year, Party A is entitled to appoint an
appraisal institution approved by it to appraise the value of the collaterals
from the second year after the effectiveness of this contract. If the value of
the collaterals decreases obviously, and is insufficient to secure the debts
under the Principal Contracts, or if the property mortgaged is included in the
scope of demolition, Party A is entitled to request Party B or the Debtors to
provide other forms of security approved by it.

 

  4.8 Party B shall notify Party A in writing of any of the following
circumstances on the second day of occurrence thereof:

 

  (1) Any collateral is damaged;

 

  (2) Any collateral is destructed;

 

  (3) Any insurance accident occurs;

 

  (4) Any dispute occurs over the title to any collateral;

 

  (5) Any collateral is sealed up, attached, or taken other compulsive measures;

 

  (6) Any collateral is encroached by any third party;

 

  (7) Any collateral is included in the scope of demolition;

 

  (8) Other circumstances occur, which may affect the enforcement of the
mortgage by Party A.

 

  4.9 Satisfaction of Debts after Demolition of Collaterals

 

  4.9.1 The Debtors and Party B undertake that they will notify Party A in
writing of any demolition information of the mortgaged housing within two
working days after they become aware of such information.

 

5



--------------------------------------------------------------------------------

  4.9.2 If the demolition of the mortgaged housing is compensated in kind, the
Debtors and Party B shall first negotiate the prepayment of loans with Party A.
If negotiation fails, Party A is entitled to request the Debtors to immediately
prepay the entire principal and interest of the loans. If Party A examines and
approves that the compensation property will be used as collateral for the
loans, Party B undertakes to create mortgage/pledge over such compensation
property (including but not limited to any compensation housing obtained by ways
of property swap) in favor of Party A.

 

  4.9.3 If the demolition of the mortgaged housing is compensated in cash, the
Debtors and Party B shall first negotiate the prepayment of loans with Party A.
If negotiation fails, Party B agrees and undertakes that Party A is entitled to
request Party B to:

 

  (1) use the compensation fund to prepay the secured Debtors’ loans obtained
from Party A;

 

  (2) deposit the compensation fund in the deposit account designated by Party
A, or use the compensation fund in the form of deposit receipt to secure Party
A’s debts under the Principal Contracts.

 

  4.9.4 Where Party A deems that the value of the above compensation fund or
compensation property of Party B is insufficient to satisfy or secure Party A’s
debts, the Debtors and Party B shall provide supplemental security approved by
Party A. During the period between the destruction of the original mortgaged
housing and the proper registration of the new mortgaged property, the Debtors
and Party B undertake to provide Party A with temporary security meeting Party
A’s requirements.

 

  4.10 Where Party B changes its domicile, correspondence address, telephone
number, business scope, legal representative or other matters, it shall give
Party A written notice within seven working days after such change. If Party B
fails to perform the above obligation of notice, and Party A sends relevant
notice or document (including but not limited to both parties’ notices or
documents during performance of this contract, the arbitration or litigation
materials or instruments during arbitration or litigation process, and relevant
materials and instruments during execution of cases) to the original domicile or
correspondence address, such notice or document shall be deemed duly served.

 

  4.11 The costs for insurance, custody, repair, maintenance, lodgment and
transport of relevant collaterals hereunder shall be borne by Party B.

 

5. Realization of Mortgage

 

  5.1 Party A is entitled to enforce the mortgage in any of the following
circumstances:

 

  (1) The Debtors fail to repay the principal, interest or expenses of or
relating to any debt due under the Principal Contracts (including any debt due
in advance);

 

  (2) Party B breaches any of its warranties or covenants, or otherwise fails to
perform any obligation hereunder;

 

  (3) The Debtors or Party B is declared dissolved or bankrupt or is cancelled
according to law;

 

  (4) It is probable that the collaterals may be damaged or the value of the
collaterals is reduced obviously, which could endanger Party A’s right, and the
Debtors or Party B fails to provide any security approved by Party A within the
time limit notified by Party A;

 

6



--------------------------------------------------------------------------------

  (5) The Debtors otherwise breaches the Principal Contracts, or the Principal
Contracts are rescinded or terminated;

 

  (6) Other circumstances specified by laws or regulations occur, where the
mortgage may be enforced.

 

  5.2 Party A is entitled to take precedence over the proceeds obtained from
conversion of value, auction or sale of the collaterals.

 

  5.3 Party B agrees that Party A is entitled to directly receive the fruits of
the collaterals (including but not limited to the rent or contracting charge) to
satisfy its debts from the second month after the Debtors or Party B breaches
the Principal Contracts or this contract. Party B shall cooperate
unconditionally. The fruits received shall be first used to pay the expenses
incurred for receiving such fruits.

 

  5.4 Where any circumstance of enforcing the mortgage occurs, both parties
shall negotiate to determine the way of enforcement. If negotiation fails, Party
A is entitled to directly apply to the people’s court for auction or sale of the
collaterals.

 

  5.5 Party B acknowledges that where the Debtors provide other collaterals,
Party A has the right to enforce the mortgage over the collaterals hereunder.
Party B shall not raise any objection thereto.

 

6. Breaching Liabilities

 

  6.1 Where Party B breaches or fails to perform fully any obligation hereunder,
which causes the mortgage unattached or unregistered, and fails to provide any
security approved by Party A within the time limited notified by Party A, it
shall assume the following breaching liabilities:

 

  (1) If Party B is a Debtor, it shall pay Party A liquidated damages at 5% of
the principal amount of the debt under the Principal Contracts, up to the value
of the collaterals hereunder.

 

  (2) If Party B is not a Debtor, it shall assume the joint-and-several
liability of compensation for the outstanding principal, interest and expense of
or relating to the debt under the Principal Contracts to the extent of the value
of the collaterals hereunder.

 

  6.2 Where Party B breaches or fails to perform fully any obligation hereunder,
which causes the value of collaterals hereunder to decrease or causes the
collaterals hereunder to destruct, and fails to reinstate or provide any
security approved by Party A within the time limited notified by Party A, it
shall assume the following breaching liabilities:

 

  (1) If Party B is a Debtor, it shall pay Party A liquidated damages at 5% of
the principal amount of the debts under the Principal Contracts, up to the value
of the collaterals hereunder.

 

  (2) If Party B is not a Debtor, after Party A realizes the mortgage according
to law, Party B shall assume the joint-and-several liability of compensation to
the extent of the difference between the value of the collaterals at the time of
realization of mortgage and the value of collaterals agreed herein, up to the
principal, interest or expense of or relating to the debts under the Principal
Contracts which are not satisfied by the Debtors.

 

  6.3 Where Party B otherwise breaches this contract, it shall compensate Party
A for all losses thus caused, including any direct or indirect loss.

 

7



--------------------------------------------------------------------------------

7. Floating Mortgage

 

  7.1 Floating mortgage means Party B creates a mortgage over any present or
future production equipment, raw materials, semi-finished products, or products
in favor of Party A, as detailed in the Exhibit “List of Collaterals” attached
hereto.

 

  7.2 Except for the needs of normal operation, Party B may not conceal,
transfer, assign, mortgage or pledge the production equipment, raw materials,
semi-finished products, or products already mortgaged in favor of Party A.

 

  7.3 The floating mortgage shall be crystallized in any of the following
circumstances:

 

  (1) The debts are not satisfied when the performance period expires;

 

  (2) Party B is declared bankrupt or cancelled;

 

  (3) Any circumstance of realizing the mortgage hereunder occurs;

 

  (4) Other circumstance occurs, which materially affects realization of the
debts.

 

  7.4 Party A and Party B shall go through mortgage registration formality with
the bureau for industry and commerce at the county level at the place of Party
B’s domicile by presenting this contract and relevant documents within 15
working days after execution of this contract. Both parties shall change the
registration of or deregister the mortgage according to relevant regulations of
the registration authority.

 

8. Other Provisions

    /

  

 

  

 

  

 

  

 

9. Miscellaneous Provisions

 

  9.1 ☐ Both parties agree to notarize this contract with the effect of
execution.

After the notarization with the effect of execution, if Party B fails to perform
any obligation hereunder in whole or in part, Party A is entitled to apply for
an execution certificate from the original notary office, and then apply to the
competent people’s court (i.e., the people’s court at the place of the executed
party’s domicile or the executed party’s property) for execution by the original
notarial certificate and the execution certificate.

☑ This contract will not be notarized with the effect of execution.

 

8



--------------------------------------------------------------------------------

  9.2 Before the debts under the Principal Contracts are defined, Party A is
entitled to transfer such debts in whole or in part. Where Party A transfers the
debts in whole or in part, Party B agrees that Party A may also transfer the
mortgage interest in whole or in part. If Party A transfers the mortgage
interest in part, it shall negotiate and decide the part to be transferred with
the transferee, and then notify Party B, without consent of Party B. Party B is
obligated to cooperate with the mortgage registration formality at the request
of Party A.

 

  9.3 Party B agrees and authorizes Ping An Bank to consult Party B’s enterprise
information and credit information with the basic database of financial credit
information and other credit information service agency established according to
law at the application stage and during the existing period of the Debtor’s
credit facility, for the Debtor’s application and subsequent management of
credit facility. Party B agrees and authorizes Ping An Bank to report Party B’s
enterprise information and credit information, including but not limited to the
credit facility information and the information having adverse effect on the
information owner, to the basic database of financial credit information and
other credit information service agency established according to law pursuant to
Regulations on the Administration of Credit Investigation Industry.

 

  9.4 The check box will be selected by “✓”.

 

  9.5 Party A and Party B shall resolve the dispute arising from performance of
this contract through negotiation. If negotiation fails, the provisions of
subsection (2) below shall apply:

 

  (1) To apply for arbitration to             /            , and arbitrate the
dispute according to the arbitration rules of the commission applied at the time
of applying for the arbitration. The arbitration award is final and has binding
force upon both parties.

 

  (2) To file a lawsuit to the people’s court at the place of Party A.

 

  (3) To file a lawsuit to the people’s court of             /            .

 

  9.6 This contract shall be governed by the laws of the People’s Republic of
China.

 

  9.7 This contract shall become effective when the parties sign (in case of
natural persons, such natural persons shall sign; in case of legal persons or
other organizations, the authorized persons shall sign or seal, and affix the
common seal).

 

  9.8 This contract is made in four counterparts. Party A will hold two
counterparts, and Party B and the registration authority will each hold one.

Party A (seal): Tianjin Pilot Free Trade Zone Branch, Ping An Bank Co., Ltd.

Principal or entrusted agent (signature): /s/ Wang Lu

Date: May 19, 2017

Party B (seal): Beijing Sohu New Era Information Technology Co., Ltd.

Legal representative or entrusted agent (signature): /s/ Charles Zhang

Date: May 19, 2017

 

9



--------------------------------------------------------------------------------

List of Collaterals

 

Name, quantity and quality of collaterals   

Collateral:

 

The 7th floor, room 801, and 10th floor of Building 9, No. 1, Zhongguancundong
Road, Haidian District, Beijing

 

Name: real property land use right and house ownership

 

Total area of the real property land use right: 1,616.39 m2

 

Total area of the house ownership: 6,585.88 m2

 

Among which:

 

7th Floor:

 

•       Area of the land use right: 637.30 m2

 

•       Building area of the house ownership: 2,596.64 m2

 

Room 801:

 

•       Area of the land use right: 338.68 m2

 

•       Building area of the house ownership: 1,379.94 m2

 

10th Floor:

 

•       Area of the land use right: 640.41 m2

 

•       Building area of the house ownership: 2,609.30 m2

 

Quality: Good

 

10



--------------------------------------------------------------------------------

Title certificate No. or use right certificate No. of the collaterals   

Collateral:

 

7th Floor:

 

•       Housing ownership certificate: Jing Fang Quan Zheng Shi Hai Gang Ao Tai
Zi, No. 4840008

 

•       Land use certificate: Jing Shi Hai Gang Ao Tai Guo Yong(2007 chu),
No. 6016653

 

Room 801:

 

•       Housing ownership certificate: Jing Fang Quan Zheng Shi Hai Gang Ao Tai
Zi, No.4840001

 

•       Land use certificate: Jing Shi Hai Gang Ao Tai Guo Yong(2007 chu),
No. 6016657;

 

10th Floor:

 

•       Housing ownership certificate: Jing Fang Quan Zheng Shi Hai Gang Ao Tai
Zi, No.4840004

 

•       Land use certificate: Jing Shi Hai Gang Ao Tai Guo Yong(2007 chu),
No.6016658

Place of the collaterals    The 7th floor, room 801, and 10th floor of Building
9, No. 1, Zhongguancundong Road, Haidian District, Beijing Value of the
collaterals    RMB (currency) 380,000,000.00 Yuan Percentage of title owned by
the Mortgagor in the collaterals    100%    Names of other co-owners, if any   
Null Other conditions of the collaterals   

Among collateral 6,172.36 square meters rent to Beijing Sougou Science and
Technology Development Co., LTD

Notes   

The Mortgagor warrants that the above statement is true, accurate and complete.
If the mortgage becomes void or insufficient owing to misstatement or material
omission, and thus damages the Mortgagee’s right, the Mortgagor is willing to
assume joint-and-several liability to repay all debts under the Principal
Contracts.

 

11